

	

		II

		109th CONGRESS

		1st Session

		S. 1737

		IN THE SENATE OF THE UNITED STATES

		

			September 20, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To prohibit entities that provide nuclear fuel assemblies

		  to Iran from providing such assemblies to the United States, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Iranian Nuclear Trade Prohibition

			 Act of 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)Iran has pursued

			 a nuclear program with assistance from foreign entities and foreign

			 governments.

			(2)It is important

			 that Iran not seek to develop nuclear weapons under the cover of a civilian

			 nuclear power program.

			(3)The Government of

			 Iran has asserted that its nuclear program is for peaceful purposes, however,

			 that Government has supported terrorist organizations and uses harsh rhetoric

			 towards allies of the United States in the Middle East, and the United States

			 has expressed great concern with Iran's nuclear ambitions and has worked with

			 United States allies to end Iran's nuclear program.

			(4)In October 2003,

			 the Government of Iran promised it would suspend uranium enrichment activities,

			 but broke that promise less than a year later.

			(5)In November 2004,

			 the Government of Iran, in concert with talks with representatives of the

			 Governments of Britain, France, and Germany (the EU–3) agreed to

			 suspend all uranium enrichment and reprocessing activities related to Iran's

			 nuclear program under the terms of the agreement made between the Islamic

			 Republic of Iran and France, Germany and the United Kingdom, with the support

			 of the High Representative of the European Union (the Paris

			 Agreement).

			(6)The EU–3 agreed

			 to support the United States in taking Iran's nuclear program to the United

			 Nations Security Council if Iran resumed its nuclear activities.

			(7)In concert with

			 the Paris Agreement, the President announced that the United States will drop

			 its opposition to Iran's application to join the World Trade Organization and

			 permit, on a case-by-case basis, the licensing of spare parts for Iranian

			 commercial aircraft.

			(8)Iran's uranium

			 enrichment program is likely to be dispersed throughout the country, protected

			 in hardened infrastructure, and highly mobile.

			(9)The Parliament of

			 Iran passed a nonbinding resolution insisting that the Government of Iran

			 resume developing nuclear fuel.

			(10)That resolution

			 stated that Iran should develop enough nuclear fuel to generate 20,000

			 megawatts of electricity.

			(11)In February

			 2005, the Atomic Energy Agency of Russia announced that Russia would ship

			 nuclear fuel to Iran's Busheher nuclear reactor.

			(12)Russia pledged

			 to provide fuel to this facility for 10 years and, under the commitment, Iran

			 has pledged to return spent fuel to Russia for storage.

			(13)Russia remains

			 the only major nuclear fuel market closed to outside competition and 100

			 percent of Russia's nuclear fuel industry is owned by the Government of

			 Russia.

			(14)Iran is the

			 fourth-largest oil producer in the world.

			(15)Iran has a

			 wealth of natural gas and crude oil reserves and it is estimated that Iran

			 plans to invest $104,000,000,000 by 2015 in natural gas production and that

			 Iran plans to increase crude oil production to 7,000,000 barrels a day by

			 2020.

			3.Sense of

			 congress on trade relations with state sponsors of terrorismIt is the sense of Congress that the

			 countries of the world should choose between trading with state sponsors of

			 terrorism or maintaining good trade relations with the United States.

		4.Prohibition of

			 entry of nuclear fuel assembliesThe Iran and Libya Sanctions Act of 1996 (50

			 U.S.C. 1701 note) is amended by inserting after section 10 the following new

			 section:

			

				10A.Prohibition of

				entry to nuclear fuel assemblies to the United States

					(a)In

				generalSubject to subsection (b), the President shall prohibit

				the United States, or any entity of the United States, from purchasing nuclear

				fuel assemblies from any person or government entity, or any entity affiliated

				with such person or entity, that sells nuclear fuel assemblies to Iran.

					(b)WaiverThe

				President may waive the prohibition in subsection (a) if the President—

						(1)determines that

				the waiver is in the national security interest of the United States;

				and

						(2)at least 7 days

				before the waiver takes effect, notifies the required congressional committees

				of the President's intention to exercise the waiver.

						(c)DefinitionsIn

				this section:

						(1)Nuclear fuel

				assembliesThe term nuclear fuel assemblies does

				not include low-enriched uranium (LEU). For the purpose of the preceding

				sentence the term low-enriched uranium means a product produced

				using blended down weapons-grade and highly-enriched uranium (HEU) that is

				provided by the Russian entity Techsnabexport (also known as TENEX) in

				cooperation with the U.S. Enrichment Corporation, a subsidiary of USEC,

				Inc.

						(2)Required

				congressional committeesThe term required congressional

				committees means the Committee on Armed Services, the Committee on

				Finance, and the Committee on Foreign Relations of the Senate and the Committee

				on Armed Services, the Committee on International Relations, and the Committee

				on Ways and Means of the House of

				Representatives.

						.

		

